Citation Nr: 0330569	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to April 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted service connection for 
degenerative joint disease of the right knee and assigned a 
10 percent rating effective April 1999.

In a January 2003 rating decision, service connection was 
granted for left knee strain and right hip strain.  As such, 
the matters are no longer on appeal.  While the Board notes 
that there are multiple notices for a videoconference 
hearing before the Board, the veteran himself did not 
request a Board hearing.  Even if the Board were to assume 
that the veteran did request a Board hearing, as noted 
above, multiple videoconference hearings were scheduled to 
which the veteran had notice and did not appear.  


REMAND

A preliminary review of this appeal reveals that in light of 
an outstanding hearing request, this matter is not ready for 
appellate disposition.  In this regard, in his December 2000 
substantive appeal, the veteran requested a Decision Review 
Officer hearing.  A personal hearing was scheduled for July 
10, 2002.  However, in a July 2, 2002, statement, the 
veteran requested that his hearing be rescheduled due to a 
conflict.  While an informal hearing conference was held in 
January 2003, the Board notes that the veteran was not 
present.  It does not appear from the record that the 
veteran was rescheduled for a hearing in connection with his 
increased rating claim. 

Accordingly, this case is REMANDED for the following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the increased rating 
claim, what evidence VA will develop, 
and what evidence the veteran must 
furnish. 

2.  The veteran should be scheduled for 
a personal hearing before a Decision 
Review Officer at the next available 
opportunity.  

3.  Thereafter, the veteran's claim of 
entitlement to an initial rating in 
excess of 10 percent disabling for 
degenerative joint disease of the right 
knee, should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  The veteran should 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




